IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-83,253-03


                          IN RE RONALD WHIT DUBOSE, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 07-1246-CR IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


       Per curiam.

                                           ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that Respondent, the District Clerk of Guadalupe

County, failed to send him a copy of the supplemental record in Ex parte Dubose, No. WR-83,253-

01 (Tex. Crim. App. June 3, 2015) (unpublished order).

       In these circumstances, additional facts are needed. Respondent shall file a response and

state whether she complied with Article 11.07, § 7 of the Code of Criminal Procedure and Rule of

Appellate Procedure 73.4(b)(2). This application for leave to file a writ of mandamus shall be held

in abeyance until Respondent has submitted the appropriate response. Such response shall be
                                                      2

submitted within 30 days of the date of this order.



Filed: September 16, 2015
Do not publish